Citation Nr: 0936705	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension (SMP) based on need 
for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran had active service from November 1944 to 
November 1946.  

This matter came to the Board on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied service connection 
for stomach disorder, to include ulcer, hiatal hernia, and 
gastroesophageal reflux disease (GERD) and also denied 
entitlement to special monthly pension (SMP) based on need 
for aid and attendance or housebound status.  The Veteran 
appealed those decisions to the Board.   

In a decision dated in December 2006, the Board denied 
service connection for stomach disorder, to include ulcer, 
hiatal hernia, and GERD and also denied entitlement to SMP 
based on need for aid and attendance or housebound status.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  He argued that VA violated the 
duty to assist in obtaining medical records related to his 
stomach disorder and his claim for SMP.  The Court found the 
record does not support the Veteran's argument that VA 
violated the duty to assist in obtaining medical records 
related to his stomach disorder, but the Court did find that 
the record supports the argument, agreed to by the parties, 
that remand is required with respect the SMP claim so that 
records identified by the Veteran may be obtained.  The Court 
stated that the Board's December 2006 decision is set aside 
and the matter remanded for further adjudication consistent 
with this order.  The Board will therefore proceed with 
appellate consideration of the issue of entitlement to SMP 
based on need for aid and attendance or housebound status.  

This appeal has been advanced on the docket of the Board of 
Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).




REMAND

As noted in the INTRODUCTION, the Veteran is seeking SMP 
based on need for aid and attendance or housebound status.  
The Veteran has reported that he receives home health care 
paid through Medicare and has argued those records would be 
pertinent to his claim.  The Veteran has also referred to 
hospitalization in 2006 and has argued that VA should assist 
in obtaining those records.  In a letter received at the 
Board in September 2009, which the Veteran's attorney said 
was in response to the Court's remand, the Veteran's attorney 
provided addresses for the Veteran's home health care 
provider and for an eye clinic.  He requested that VA obtain 
medical records from those facilities concerning the 
Veteran's home health care and records concerning recent eye 
surgery.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested. Accordingly, this case is REMANDED for the 
following action:


1.  The RO/AMC should contact the 
Veteran and his attorney and request 
that he identify the dates of 
hospitalization, as well as the name 
and address of the hospital, where he 
reportedly received medical care in 
2006.  With authorization from the 
Veteran, the RO/AMC should obtain and 
associate those records with the claims 
file.  

2.  With authorization from the 
Veteran, the RO/AMC should obtain and 
associate with the claims file records 
concerning home health care the Veteran 
received from Jefferson Regional Home 
Health Care, 1600 W. 40th, Pine Bluff, 
AR 71603 at any time from January 2004 
to the present.  In addition, and with 
authorization from the Veteran, the 
RO/AMC should obtain and associate with 
the claims file records pertaining to 
the Veteran's eye surgery in 2009 at 
McFarland Eye Clinic, 3805 W. 28th, Pine 
Bluff, AR 71603.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERENER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

